      Case 1:19-cv-05523-SDG Document 24-1 Filed 02/27/20 Page 1 of 2




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                        ATLANTA DIVISION

BERKELEY VENTURES II, LLC,

      Plaintiff,

vs.                                          CIVIL ACTION FILE NO.
                                                1:19-cv-05523-ODE
SIONIC MOBILE CORPORATION
and RONALD D. HERMAN,

      Defendants.


                                   INDEX

This index serves as a reference for the Attachments to Sionic Mobile

Corporation’s Reply Brief In Support of its Motion to Disqualify Busch,

Slipakoff, Mills & Slomka, LLC as Counsel of Record:

   • Exhibit A – Affidavit of Ronald D. Herman

   • Exhibit B – Declaration of Richard J. Baker




                                      1
       Case 1:19-cv-05523-SDG Document 24-1 Filed 02/27/20 Page 2 of 2




            CERTIFICATE OF COMPLIANCE AND SERVICE

      I certify that the foregoing has been prepared in accordance with Local

Rule 5.1C, using Century Schoolbook, 13 point. I further certify that on

February 27, 2020, I electronically filed Index for Sionic Mobile

Corporation’s Reply Brief In Support of its Motion to Disqualify

Busch, Slipakoff, Mills & Slomka, LLC as Counsel of Record with the

Clerk of Court using the CM/ECF system which will automatically send email

notification of such filing to the following attorneys of record:

                               Bryan E. Busch
                               Laura Mirmelli
                    Busch, Slipakoff, Mills & Slomka, LLC
                         Riverwood 100, 21st Floor
                          3350 Riverwood Parkway
                              Atlanta, GA 30339


                                            /s/ Simon Jenner
                                            Georgia Bar No. 142588
                                            Attorney for Defendant
                                            Baker Jenner LLLP
                                            210 Interstate North Parkway, SE
                                            Suite 100
                                            Atlanta, GA 30339
                                            Telephone: (404) 400-5955
                                            E: simon.jenner@bakerjenner.com




                                        2
